Citation Nr: 1620755	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable initial evaluation for distal metacarpal fracture of the fifth metacarpal of the right hand.  

2.  Entitlement to service connection for a right hand disorder, to include as secondary to a service-connected distal metacarpal fracture of the fifth metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, granting service connection for distal metacarpal fracture of the fifth metacarpal of the right hand and assigning a noncompensable rating for that condition, and denying service connection for carpal tunnel syndrome of the right hand.  

In June 2014 the Board remanded this matter for further development and consideration.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1. At no time during the claim period has the Veteran's distal metacarpal fracture of the fifth metacarpal of the right hand been manifested by disability equivalent to amputation of the fifth finger or ankylosis of multiple fingers or disabling arthritis.  

2. A right hand disorder other than distal metacarpal fracture of the fifth metacarpal of the right hand was not present until more than one year following his separation from service, is not etiologically related to his active service, and was not caused or aggravated by his service-connected distal metacarpal fracture of the fifth metacarpal of the right hand.



CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for distal metacarpal fracture of the fifth metacarpal of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5156, 5216-5230 (2015).

2. The criteria for service connection for a right hand disorder (other than distal metacarpal fracture of the fifth metacarpal of the right hand) have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided adequate notice in letters dated in February 2008, prior to the October 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  This post-service evidence has consisted of VA records of treatment and examination.  In a September 2014 submission, the Veteran informed that he had not received any private treatment for his claimed disabilities.  

The Veteran was afforded appropriate VA examinations in September 2008, October 2009, September 2014, and January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). The Board finds that the VA examinations obtained in this case are adequate for both the claims on appeal.  In addition to reviewing the Veteran's pertinent history, the examiners provided descriptions of the current severity of the Veteran's disabilities, addressed their etiology, and provided adequate rationales for any opinions stated, allowing the Board to weigh these findings and conclusions against contrary evidence.  Moreover, the Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the most recent examinations. 

The Veteran addressed his claims through submitted statements.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Evidentiary Considerations

Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

General Legal Criteria: Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Analysis

Rating for Distal Metacarpal Fracture of the Fifth Metacarpal of the Right Hand 

The Veteran contends that he has finger or hand pain and disability, including significant impairment in ability to use the hand in his work as a welder, due to his distal metacarpal fracture of the fifth metacarpal of the right hand.  The history of disability and medical findings over the claim period inform the Board's adjudication.

A November 1961 service record notes that the Veteran fractured the neck of the right fifth metacarpal, as shown by x-ray, by striking his hand against a wall.  He was referred for treatment by casting.  A December 1961 radiographic record reflected that the right hand status post reduction of a fracture of the distal shaft of the fifth metacarpal contained fragments in good position.  The hand was casted.  There are no service follow-up records to inform of residuals or complications following that fracture treatment.  The Veteran's service separation examination in April 1962 does not list any residual disability of the right hand injury.  

Upon a VA examination in September 2008, the Veteran's history of fracture of the distal right fifth metacarpal in service was noted, and records were reviewed.  The Veteran reported 8/10 pain in the hand, but this was mostly in the thumb side, particularly the basal joint of the thumb, and he did not report pain in the fifth metacarpal.  He also reported that his entire right hand becomes numb at times, and that he has used assistive devices, including a night splint for carpal tunnel.  He reported difficulty with his job as a welder due to inability to hold heavy pieces of metal.  He also reported once-daily flare-ups, and having to cut back on his welding due to these flare-ups.  Additionally, riding his motorcycle had proved challenging due to difficulties with the right hand throttle.  

The examiner found the Veteran to be in no acute distress.  Testing revealed no Tinel's sign or Phalen's sign at the right carpal tunnel or the right cubital tunnel.  There was no tenderness to palpation at the old fracture site on the right fifth metacarpal, and there was no limitation of motion at either of the two joints of fifth metacarpal attachment.  The examiner did find severe right thumb basal joint arthritis, but opined that this was not likely to be related to his right fifth metacarpal fracture.  There was also limited motion of the wrist.

Upon VA examination in October 2009 the Veteran complained of right fifth finger pain, asserting that since fracturing his fifth metacarpal in service in November 1961 he had variable pain ranging from 1/10 to 10/10, depending on his activities and the weather.  He also reported occasional flare-up if he bumps the ulnar aspect of his right hand or his fifth metacarpal.  He reported significant pain with gripping and with shaking hands, and asserted that the pain affected his daily activities as well as his ability to work as a part-time welder.  He denied any physical therapy, injections, or medications for the condition.  The Veteran further asserted that repetitive use and range of motion affected his pain, but use did not further limit his range of motion.  

The October 2009 examiner found range of motion of the right fifth metacarpophalangeal joint from zero to 90 degrees without apparent reduction in range of motion upon repetitive use, and there was no rotational abnormality of the right fifth metacarpal.  Repetitive use did appear to exacerbate the Veteran's pain.  Sensation to light touch on the radial and ulnar aspects of the right fifth finger was intact.  He had 5/5 strength in the muscles of the right arm and hand and 5/5 grip strength.  X-rays revealed an old fracture residual flexion deformity of roughly 29 degrees in the neck of the fifth metacarpal.  The examiner noted the Veteran's complaints of pain but did not address the origin of the pain.  

The Veteran was afforded a further VA examination in September 2014, and an addendum to that examination was provided in January 2015.  The September 2014 examiner reviewed the record and the Veteran's history of distal metacarpal fracture of the fifth metacarpal of the right hand, noting that the Veteran is right-hand dominant.  The Veteran denied flare-ups impacting hand functioning.  Upon physical examination, there was no limitation of motion of in the right hand including upon repeated motion, and hand grip strength was full.  The examiner found no tenderness to palpation of the fifth metacarpal or limitation of motion of that finger.  The examiner did find mild degenerative joint disease, with narrowing of most of the joints of the fingers.  The examiner assessed that the Veteran's distal metacarpal fracture of the fifth metacarpal of the right hand was well-healed in mild flexion.  The examiner concluded that the Veteran's conditions of the right hand, thumb, or fingers would not impact his ability to work.  He specifically found "no abnormal alignment of the fifth ray," with the healed alignment of the fifth metacarpal "well within acceptable margins."  

The examiner commented that while the Veteran contended that the distal metacarpal fracture of the fifth metacarpal of the right hand was not healed, the fracture was "clearly healed on imaging."  The Veteran contended that it was malaligned, and the examiner countered that while there was some bone flexion, "this is less than the acceptable amount of angulation for a fracture of the [fifth metacarpal]" and "it is rotationally appropriately aligned, does not have a gap to the palm, is able to be opposed to thumb and does not cross over/under adjacent finger."  The examiner additionally opined that while the Veteran had mild arthritis of most of his metacarpophalangeal joints ("knuckles"), this was unlikely to be the result of the distal metacarpal fracture of the fifth metacarpal of the right hand, but rather due to life-long use and genetics.  The examiner added that the distal metacarpal fracture of the fifth metacarpal of the right hand was "well healed and not going to cause whole hand pain."

A September 2014 VA x-ray revealed severe degenerative changes of the first carpometacarpal joint of right hand, with slight worsening since the previous study.  There was also remodeling of the distal fifth metacarpal consistent with remote fracture.  There was degenerative change in the second and third metacarpophalangeal joints.  A metallic foreign body was seen overlying the middle phalanx of the index finger.  

Similarly, a VA examiner in January 2015, based on records-based review, opined that the Veteran's in-service right fifth distal metacarpal fracture in service was "well-healed with very acceptable alignment" as evidenced by x-rays, and further opined that it was not at least as likely as not that the Veteran's compressive neuropathies were causally related to his distal metacarpal fracture of the fifth metacarpal of the right hand.  The examiner elaborated that there was "absolutely no medical basis" for the Veteran's multiple compressive neuropathies including of the carpal and cubital tunnels (with associated pain and numbness in the hands) to be service connected as due to the Veteran's distal metacarpal fracture of the fifth metacarpal of the right hand.  The examiner then also opined that it was not at least as likely as not that the Veteran's injury in service had "exacerbated any pre-existing condition" because complaints of carpal tunnel syndrome or cubital tunnel syndrome were not reflected in service records. 
 
VA treatment records over the course of claim reflect treatment for bilateral carpal tunnel syndrome with wrist splints.  Complained-of symptoms included numbness and tingling in both hands, pain around the base of the thumb with gripping, and pain with shaking hands.  Treatment records do not reflect findings of either symptomatic residuals of right fifth metacarpal fracture or of other right hand or wrist disability secondary to that fracture.  

A VA whole body bone scan in April 2002 revealed focal activity in the hands and feet consistent with degenerative changes.  

A VA orthopedic surgeon in August 2007 assessed that the Veteran's bilateral hand symptoms were likely due to carpal tunnel syndrome, and treated the Veteran, injecting the right carpal tunnel and prescribing bilateral nighttime carpal tunnel splints.  

November 2007 VA x-rays of the right hand revealed osteoarthritic changes at the first metacarpal-carpal articulation with bony hypertrophic change and narrowing of the joint space with increased sclerosis.  There was some bony remodeling of the distal fifth metacarpal.  There was also a possible foreign body at the proximal interphalangeal joint of the index finger.  

A VA neurology consultation in June 2008 noted the Veteran's complaint of hand pain with gripping, as well as reports of arthritis of the hand from fist fighting years ago.  He also complained of positional numbness of the arms when he slept with his hands behind his head.  EMG testing revealed no electrophysiological evidence of median neuropathy at either wrist or of ulnar neuropathy at the elbow.  An MRI of the cervical spine showed minimal spondylosis.  There was electrophysiological evidence of polyneuropathy, and the Veteran was noted to have a history of reformed alcoholism.  The examiner assessed that the positional neuropathy of the arms was due to positional compression neuropathy, and that the pain in the hands was due to arthritis in the hands.  

September 2008 VA x-rays revealed pronounced degenerative changes with hypertrophic spurring at the carpometacarpal joint of the thumb, and marginal spurring at the second and third metacarpal heads, as well as evidence of prior fracture of the fifth metacarpal.  

January 2009 VA x-rays of the right wrist also revealed significant degenerative changes of the first carpometacarpal joint and degenerative changes also in the lateral intercarpal joints.  

Upon a June 2009 VA rheumatology visit for right hand pain, the Veteran complained on ongoing significant pain in the hand despite recently prescribed pain medication, particularly at the second metacarpals bilaterally, more so on the left than the right, including with exacerbation by bumping that finger.  He additionally complained of stiffness and arthralgias all over his body (not limited to the hands).  Regarding the hands, the examiner found tenderness of the left second metacarpophalangeal joint and slight swell of both left and right second metacarpophalangeal joints.  

October 2009 VA x-rays of the right hand again showed marked changes of the first carpometacarpal joint.  Also noted was remodeling of the fifth metacarpal due to remote fracture.  

As detailed above, despite increasing complaints of pain associated with the right fifth metacarpal fracture, medical findings upon treatment and examinations over the course of appeal do not reflect significant degenerative changes of the joints adjacent the right fifth metacarpal, but rather reflect an old healed fracture of the fifth metacarpal at a functional angle with associated remodeling.  Records and examinations do reflect significant degenerative changes of joints of other parts of the hand, which are not found to be causally related to the Veteran's right fifth metacarpal fracture, including generalized arthritis of other joints of both hands and particularly the basal joint of the right thumb.   The September 2014 examiner found the mild arthritis of the knuckles of the right hand unrelated to the distal metacarpal fracture of the fifth metacarpal of the right hand.  The records of treatment and examination are somewhat in conflict as to whether carpal tunnel or cubital tunnel syndrome or arthritic changes to the hand and wrist are more significantly represented in the Veteran's disability of the right hand and wrist, but records are not significantly in conflict as to the right fifth metacarpal, with objective findings generally not supporting any current impairing condition of that part.  In light of these consistent medical findings, the significant weight of medical evidence reflects that the Veteran's attribution of pain and dysfunction in his right hand and wrist to his right fifth metacarpal fracture is without medical foundation.  

Thus, while the Veteran has sought to ascribe hand pain and dysfunction to the metacarpal fracture, the preponderance of the evidence is against any impairing pain, disability, or dysfunction due to the metacarpal fracture, and hence is against assignment of a compensable rating for the service-connected distal metacarpal fracture of the fifth metacarpal of the right hand.  The Veteran, while he is competent to address the presence of symptoms, is not competent to attribute these symptoms to one disability rather than another, since this is beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Contrarily, examiners over the course of claim, possessive of the requisite medical expertise, have attributed the Veteran's complained-of pain and dysfunction to other parts of the hand and wrist, as discussed above, including particularly to degenerative changes in the first and second carpometacarpal joints and the intercarpal joints, and to carpal tunnel syndrome and/or cubital tunnel syndrome.  Objective evaluation including x-rays and bone scans have supported these medical attributions and the conclusions, the examiners have been adequately consistent in their pertinent findings and conclusions, and their assessments have been supported by rationales including the observed well-healed nature of the metacarpal fracture in adequate shape and position so as not to reasonably be expected to result in other impairment, with no objective indication found that other secondary impairment resulted from the fracture.  

The Veteran is in receipt of a noncompensable (zero percent) rating for his distal metacarpal fracture of the fifth metacarpal of the right hand.  This has been assigned under Diagnostic Code 5230, under which a maximum zero percent rating is assignable for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.   The Veteran is accordingly already assigned the maximum compensable evaluation under that code.  The Veteran does not have ankylosis of any joints of the right hand or any limitation of functioning of the right hand equivalent to ankylosis due to or associated with the distal metacarpal fracture of the fifth metacarpal of the right hand, as reflected in the above discussion.  Rather, the weight of the evidence against any impairing residuals attributed to that service-connected disability.  Hence, a separate or additional rating based on ankylosis of any fingers, disabling arthritis, or disability otherwise equivalent to amputation of the little finger or other impairment of the hand is not warranted, with the preponderance of the evidence against.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.  5003, 5216-5230, 5156 (2016).

The weight of the evidence is also against a compensable level of disability of the distal metacarpal fracture of the fifth metacarpal of the right hand for any interval over the claim period, and hence staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating. An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1)  if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Although the Veteran has reported that his distal metacarpal fracture of the fifth metacarpal of the right hand affects the activities including his capacity to perform welding work, the weight of the evidence is against any degree of disability of the hand being due to the distal metacarpal fracture of the fifth metacarpal of the right hand, with such impairment medically attributed to degenerative changes of other parts of the hand and median neuropathy, all unrelated to the fifth metacarpal fracture, as already discussed.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule. The weight of the evidence is against the Veteran's service-connected distal metacarpal fracture of the fifth metacarpal of the right hand having caused marked interference with his employment or having required hospitalization.  In any case, his symptoms of limitation of motion, pain on motion and non-impairing angular deformity are contemplated by the diagnostic code for fifth finger impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  In summary, the schedular criteria for distal metacarpal fracture of the fifth metacarpal contemplate the manifestations of Veteran's disability, and hence referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) . Furthermore, the distal metacarpal fracture of the fifth metacarpal of the right hand is the Veteran's sole service-connected disability. Hence there is no basis for additionally considering service-connected disabilities in the aggregate.

Service Connection for Other Right Hand Disorder 

The weight of competent, credible evidence is also against other disabilities of the right wrist and hand having been caused or aggravated by the Veteran's service-connected distal metacarpal fracture of the fifth metacarpal of the right hand.  The record presents no medical evidence supporting a causal link between the Veteran's distal metacarpal fracture of the fifth metacarpal of the right hand and the identified degenerative changes in the hand, including in the first through third carpometacarpal joints and carpal and cubital tunnel syndromes and median nerve neuropathy, as well as mild degenerative changes in other parts of the hand, including the knuckles.  

The record contains the well-reasoned opinions of September 2008, September 2014, and January 2015 examiners that there is no medical basis for a causal link between the Veteran's distal metacarpal fracture of the fifth metacarpal of the right hand and disabling degenerative changes to the hand or any carpal or cubital tunnel neuropathy impairing the median nerve.

While the Veteran may sincerely believe that his distal metacarpal fracture of the fifth metacarpal of the right hand has resulted in disabling hand pathology including median nerve neuropathy, again, he has not been shown to possess the medical expertise to address this question, which is beyond the ambit of lay knowledge.  Jandreau.  

The Board accordingly concludes that the preponderance of competent, credible evidence is against the Veteran's service-connected distal metacarpal fracture of the fifth metacarpal of the right hand having caused or aggravated any other disability of the right wrist or hand, to include arthritis of the joints of the hand and wrist and median nerve neuropathy (reflecting carpal and/or cubital tunnel syndrome).  

The record also does not reflect development of any of these other disabilities of the right hand or wrist in service or in years proximate to service, with no competent, credible evidence to support this.  Accordingly, service connection for arthritis of joints of the hand or wrist and median nerve neuropathy is not warranted on direct or first-year-post-service presumptive bases.  

With the preponderance of the evidence against the claims, the benefit of doubt doctrine does not apply.  


ORDER

An increased, compensable rating for distal metacarpal fracture of the fifth metacarpal of the right hand is denied. 

Service connection for a right hand disorder other than distal metacarpal fracture of the fifth metacarpal of the right hand is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


